DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed August 5, 2022 has been entered.  Claims 1-2, 6-10, 12, 14-16, and 19-22 remain pending in the application.  Applicant’s amendments have overcome the Claim objections previously set forth in the Final Office Action mailed June 24, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 8, 9, 10, 12, 14, 15, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follows, US 5505505.
Regarding claim 1, Follows teaches a window fastener including: 
a base (12) configured for connection to a window sash (col 4, lines 56-64);
a handle (14) carrying a latching tongue (truncated pyramidal shaped feature of 14 opposite 30; Fig 1), pivotally connected to the base to pivot (movement of 14 between Fig 1 and Fig 2; col 5, line 49 to col 6, line 15), about an axis (58), between a latched position (Fig 1) and an unlatched position (Fig 2);
an interface (22) between the base and the handle (Figs 8, 3); 
a washer (32) between the base and the handle, wherein the washer is rotationally aligned with the handle (col 5, lines 6-10; 32 is part of 14 therefore rotates with 14); and
a rear washer (38),
wherein the interface causes the latching tongue to move axially, with respect to the axis, closer to the base when the handle pivots from the unlatched position to the latched position (col 7, lines 8-18; handle 14 is raised away from the base when opened therefore handle 14 will lower when moved to closed );
wherein the interface causes the latching tongue to move axially, with respect to the axis, away from the base when the handle pivots from the latched position to the unlatched position (col 7, lines 8-18).
wherein the interface (22) includes a cam surface (upper face of 24; Fig 8);
wherein the cam surface (upper face of 24; Fig 8) is a surface of the base (Fig 8); and includes at least a closed bearing surface, a lifting surface, and an open bearing surface (see Annotated excerpt Figs 1,2,8-Follows); and

    PNG
    media_image1.png
    875
    946
    media_image1.png
    Greyscale
 
Annotated excerpts Figs 1,2,8-Follows
wherein the washer has a surface (lower face of 26; Fig 4) complementary to the cam surface (upper face of 24; Fig 8) of the base such as to overlap with the base, in use, when the fastener is in a latched position (Fig 3);
wherein the rear washer is positioned behind the cam surface of the base (Figs 3; 5) and rotationally aligned with the handle (col 5, lines 11-25); and 
wherein the rear washer includes at least a closed bearing surface, a lifting surface, and an open bearing surface (see Annotated excerpt Fig 3-Follows).

    PNG
    media_image2.png
    351
    694
    media_image2.png
    Greyscale

Annotated excerpt Fig 3-Follows
Regarding claim 2, Follows teaches the window fastener of claim 1, wherein the base (12) includes an aperture (unnumbered feature; Fig 9) through which the handle is pivoted (movement between Fig 3 and Fig 4).
Regarding claim 6, Follows teaches the window fastener of claim 1, wherein as the handle (14) pivots, the washer surface (lower face of 26; Fig 4) acts as a cam follower on the cam surface (upper face of 24; Fig 8; movement of 24 against 26 translates the rotary motion of the handle into axial motion along axis 58, either towards or away from the base 12).
Regarding claim 7; Follows teaches the window fastener of claim 1, wherein the complementary surface (lower face of 26; Fig 4) is substantially concentric (Fig 9) with the cam surface (upper face of 24; Figs 8, 9).
Regarding claim 8, Follows teaches the window fastener of claim 7, wherein the washer (32) is integral with a wear surface (16) for the latching tongue (truncated pyramidal shaped feature of 14 opposite 30; Fig 1; the surface of 32 is contiguous with the mounting surface of the cavity in the latching tongue where 16 is inserted to become integral with each other in handle 14).
Regarding claim 9, Follows teaches the window fastener of claim 1, wherein the washer (32) comprises a wall (feature comprising threads 26; Fig 9) configured to overlap the latching tongue (truncated pyramidal shaped feature of 14 opposite 30; Fig 1; the outer wall of 32 is a shared wall with the latching tongue mounting cavity and thus, partly covers and overlaps the latching tongue; Fig 3,4).
Regarding claim 10, Follows teaches the window fastener of claim 1, wherein the cam surface (upper face of 24; Fig 8) is substantially circular (Figs 8,9).
Regarding claim 12, Follows teaches the window fastener of claim 1, wherein the cam surface (upper face of 24; Fig 8) includes three sets (located on three threads ) of closed bearing surfaces, lifting surfaces and open bearing surfaces (see Annotated excerpt Figs 1,2,8-Follows; Each closed bearing surface is offset 90 degrees from its respective open bearing surface with the lifting surface located between them. In the annotated figure, the Examiner attempted to clearly depict the three sets of three different surfaces with the open and closed bearing surfaces separated 90 degrees).
Regarding claim 14, Follows teaches the window fastener of claim 1, wherein a keyed boss (46) passing through the aperture (Fig 9) rotationally aligns the rear washer (38) with the handle (14; Fig 4; col 5, lines 11-25).
Regarding claim 15, Follows teaches the window fastener of claim 1, wherein a rear surface of the base (bottom surface of 12; Fig 9) includes cam surfaces (52), configured to interface with follower cam surfaces (50) of the rear washer (38; Fig 9).
Regarding claim 19, Follows teaches the window fastener of claim 1, wherein the interface (22) includes a thread (24; Fig 8).
Regarding claim 20, Follows teaches the window fastener of claim 1, wherein the base (12) comprises a base stop (unnumbered feature top surface of 28), and the handle (14) comprises a handle stop (unnumbered feature inside top surface of 32; Fig 4), the base stop and the handle stop being configured to resist the handle pivoting beyond the latched position (Fig 3; in the closed position, the two stops make contact with each other preventing any further rotation of the handle against the base).
Regarding claim 21, Follows teaches the window fastener of claim 1, wherein the rear washer (38) includes three sets of closed bearing surfaces, lifting surfaces, and open bearing surfaces (see Annotated excerpt Fig 6-Follows).

    PNG
    media_image3.png
    294
    473
    media_image3.png
    Greyscale

Annotated excerpt Fig 6-Follows
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Follows, US 5505505, as applied to claim 1 above, and further in view of Daley, GB 2102484.
Regarding claim 16, Follows teaches the window fastener of claim 1, with handle (14).
Follows does not teach wherein the handle further includes a venting tongue engageable, in use, with a window frame to keep the window ajar when the handle is in the venting position.
Daley teaches wherein the handle (1) further includes a venting tongue (7) engageable, in use, with a window frame to keep the window ajar when the handle is in the venting position (Abstract; page 1, lines 31-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Follows’ handle with the venting tongue of Daley.  Doing so would provide a secure means to partially open the window resulting in a more capable window fastener and higher customer product satisfaction.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Follows, US 5505505, as applied to claim 1 above, and further in view of Parker et al., US 20160017634 (hereinafter Parker).
Regarding claim 22, Follows teaches the window fastener of claim 1.
Follows does not teach wherein the washer and the rear washer have the same surface profiles.
Parker teaches wherein the washer (140) and the rear washer (170) have the same surface profiles (Fig 4C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Follows’ washers to have the same surface profiles of Parker.  Doing would result in a window fastener apparatus with tighter assembly tolerances which would improve apparatus functioning and reliability.  
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments that the Follows reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a closed bearing surface, a lifting surface, an open bearing surface) are named surfaces for multiple components without specific definitions provided in the instant invention specification so do not hold any patentable distinction with regards to function or location.  Because of this lack of definition, Follows’ cap 38 is able to be described having the three surfaces in question without any modification to its structure.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675